Title: Edmund Randolph to William Bradford, Alexander Hamilton, and Henry Knox, 15 March 1794
From: Randolph, Edmund
To: Bradford, William,Hamilton, Alexander,Knox, Henry



Philadelphia, March 15th 1794

The Secretary of State has it in charge from the President of the United States, to request the attendance of the Secretary of the Treasury, the Secretary of War, and the Attorney General, at his Room on Monday next 11. o’Clock.

The following, among other subjects, will be submitted.
1. Whether it be expedient to send, to England with the complaints of spoliation, some agent to manage them, under the direction of Mr. Pinckney?
2. What steps can be taken, to assist the return of our sailors, now detained in the British West-Indies?
3. Is the President to give an opinion, where the two Houses of Congress propose amendments to the Constitution of the United States?

Edm: Randolph.

